Citation Nr: 1637745	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  11-16 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to service connection for skin cancer, to include as due to exposure to ionizing radiation.  



ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1964 to January 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Reno, Nevada, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the Los Angeles, California, RO.  

In July 2010, an informal conference was held before a Decision Review Officer (DRO) at the RO.  Summary notes of the conference have been associated with the file.  In a June 2011 VA Form 9, the Veteran requested a hearing before the Board.  In a statement received in May 2014, he withdrew such request. 

The Veteran had been represented by AMVETS. By a letter dated in February 2014 (prior to certification of this appeal to the Board), AMVETS notified VA it had withdrawn as the Veteran's representative.  A copy of such notice from AMVETS to the Veteran is also associated to the file.  A March 2014 letter from VA to the Veteran notified him that his appeal had been certified to the Board; the letter notified the Veteran that he had 90 days to request for a change in representation, request a personal hearing, and submit additional evidence.  As noted above, VA received a withdrawal of his hearing request in May 2014; however, VA did not receive a reply pertaining to a request for a change in representation.  Accordingly, the Veteran is proceeding pro se.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran avers that he has skin cancer as the result of in-service exposure to "radiation, battery acid, solid missile propellant, and other toxic elements."  See May 2010 and August 2010 statements.  

In February 2011, in response to an August 2010 request by the RO, VA received a memorandum from the Air Force Medical Support Agency (AFMSA) regarding 'Radiation Exposure/Dose Inquiry' for the Veteran.  The memorandum indicates that the USAF Master Radiation Exposure Registry (MRER) records do not contain any external or internal radiation exposure data for the Veteran.  The memorandum further indicates that the Air Force Safety Center (AFSC) had reviewed the Veteran's service personnel records from the National Personnel Records Center (NPRC) and determined that the Veteran did not have duties that would have involved working directly with nuclear weapons systems or components.  At this time the claims file does not include the Veteran's service personnel records.  These records are relevant to his claim, and VA has a duty to obtain them.  38 U.S.C.A. § 5103A(c) (West 2014); 38 U.S.C.A. § 3.311(a)(2)(iii) (2015).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain the Veteran's service personnel records.  These should be requested from AFSC, NPRC, and any other indicated sources as necessary.  

Efforts must continue until the records are obtained, unless it is reasonably certain that such records do not exist or that further efforts to obtain the records would be futile.  If the records are unavailable, documentation of efforts to obtain such must be noted in the record.  

2. If evidence is received that the Veteran had in-service radiation exposure, the AOJ should develop the appeal in accordance with the provisions of 38 C.F.R. § 3.311.

3. The AOJ should then review the record, arrange for any further development indicated, and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




